Fourth Court of Appeals
                                  San Antonio, Texas
                                       January 23, 2019

                                     No. 04-18-00499-CV

                                  IN RE E.J.G AND E.I.G.,

                  From the 225th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015CI05544
                          Honorable Nick Catoe Jr., Judge Presiding


                                        ORDER
        Appellee’s brief was due January 16, 2019. Neither the brief nor a motion for extension
of time has been filed. We order appellee’s brief due February 4, 2019. If the brief is not filed
by the date ordered, we may order the case submitted without an appellee’s brief.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of January, 2019.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court